Case: 21-50667   Document: 00516203611   Page: 1   Date Filed: 02/15/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                           February 15, 2022
                            No. 21-50667                     Lyle W. Cayce
                          Summary Calendar                        Clerk



   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Sergio Acuna-Trujillo,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 21-50780
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Sergio Trujillo-Acuna,

                                               Defendant—Appellant.
Case: 21-50667        Document: 00516203611              Page: 2       Date Filed: 02/15/2022

                                       No. 21-50667 c/w
                                        No. 21-50780


                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:16-CR-203-5
                              USDC No. 4:21-CR-71-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
           In this consolidated appeal, Sergio Acuna-Trujillo 1 challenges the
   sentence imposed following his guilty plea conviction for illegal reentry into
   the United States after removal, see 8 U.S.C. § 1326(a), (b)(2), and a separate
   judgment revoking the supervised release term imposed in an earlier case, see
   18 U.S.C. § 3583(e). Because he does not address, in his appellate brief, the
   validity of the revocation or the revocation sentence, Acuna-Trujillo has
   abandoned any challenge to the revocation judgment. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993).
           Acuna-Trujillo argues for the first time on appeal that the
   enhancement of his illegal reentry sentence pursuant to § 1326(b)(2) was
   unconstitutional because the fact of his prior conviction was not charged in
   his indictment or proved to a jury beyond a reasonable doubt. He concedes
   that this argument is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224 (1998), but he wishes to preserve the issue for further review. The




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             The district court in the matter underlying No. 21-50667 uses the name “Sergio
   Acuna-Trujillo” but lists as an alias “Sergio Trujillo-Acuna,” which the district court uses
   in the judgment in the matter underlying No. 21-50780. We use “Sergio Acuna-Trujillo”
   here, as the parties have done.




                                                2
Case: 21-50667      Document: 00516203611          Page: 3     Date Filed: 02/15/2022




                                   No. 21-50667 c/w
                                    No. 21-50780

   Government has filed an unopposed motion for summary affirmance or, in
   the alternative, a motion for an extension of time to file a brief.
          We conclude that Acuna-Trujillo’s concession of foreclosure is
   correct, and summary affirmance is appropriate. See United States v. Pervis,
   937 F.3d 546, 553-54 (5th Cir. 2019); Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT, and the judgments of the district court are
   AFFIRMED.




                                           3